Citation Nr: 1644923	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary atherosclerosis, status post bypass.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that awarded service connection for coronary atherosclerosis status post bypass and assigned an initial 60 percent rating, effective from March 23, 2012.  In January 2014, the RO awarded a temporary total (i.e., 100 percent) rating pursuant to 38 C.F.R. § 4.30
for this disability from March 23, 2012, to June 30, 2012.  Thus, the rating period from July 1, 2012, forward is at issue here.    

The Veteran testified at a hearing before the undersigned in September 2016.  A transcript is of record. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, TDIU has been raised by the record as well as by the Veteran at his September 2016 hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

During his September 2016 hearing, the Veteran indicated that his heart condition had increased in severity since his December 2014 VA examination.  He reported that he was receiving treatment from a private cardiologist for his heart condition, that they had changed his medication, and that after a chemical stress test his providers discussed the possibility of implanting a pacemaker.  Given these statements, the Board finds that a new examination is warranted to assess the current severity of his condition.  

Regarding his treatment for this condition, the record was left open for 30 days at the time of the hearing to allow the Veteran and his representative to submit private treatment records from his cardiologist and from Dr. Anderson.  To date, these records have not been associated with the claims file.  Thus, as the claim must be remanded for a VA examination, efforts are also warranted to obtain the Veteran's private treatment records.

Finally, with respect to the claim for a TDIU, the Veteran should be sent a VCAA letter and provided an appropriate VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing his claim for a TDIU.  He should also be asked to complete and submit a VA Form 21-8940.   

2.  Make arrangements to obtain the Veteran's complete treatment records from his private cardiologist and/or Thomas Alexander, M.D. at Corpus Christi Heart Clinic and Vascular Institute, and from Dr. Anderson, dated from July 2012 forward.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his heart condition.  The claims file (i.e. the electronic file) must be made available to the examiner for review in conjunction with examination.  

All necessary diagnostic testing should be performed, and all clinical findings reported in detail.  The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected coronary atherosclerosis status post bypass.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  
All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected coronary atherosclerosis status post bypass; hearing loss; tinnitus; prostate cancer, status post radical prostatectomy; erectile dysfunction; and scar, residual of radical prostatectomy, and opine as to the impact of the service-connected disabilities on his ability to work from the time period from July 1, 2012, forward.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unable to work, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

For the purpose of this examination/opinion, the Veteran's service-connected right lung adenocarcinoma should not be considered, as the Veteran is in receipt of a 100 percent schedular rating for that disability.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal.  With respect to the claim for a TDIU, the RO should determine whether a TDIU is warranted based upon the Veteran's service-connected coronary atherosclerosis status post bypass; hearing loss; tinnitus; prostate cancer, status post radical prostatectomy; erectile dysfunction; and scar, residual of radical prostatectomy, from July 1, 2012, forward.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




